UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): April 26, 2011 BRITTON & KOONTZ CAPITAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Mississippi 0-22606 64-0665423 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 500 Main Street, Natchez, Mississippi39120 (Address of Principal Executive Offices) (Zip Code) (601) 445-5576 Registrant’s Telephone Number, Including Area Code: Check the appropriate box below if the 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On April 26, 2011, Britton & Koontz Capital Corporation (the “Company”) held its 2011 Annual Meeting of Shareholders.In addition to the election of two Class III directors, shareholders were asked to ratify the appointment of Hannis T. Bourgeois, LLP as the Company’s independent registered public accountant for 2011. With respect to the election of two Class III directors, each nominee for election received the number of votes set forth opposite his name in the table below. Nominee Number of Votes Cast “FOR” Nominee Number of Votes Withheld Number of Non-Votes George R. Kurz W. Page Ogden In addition to the directors noted above who were elected at the Annual Meeting, the following directors continued in office after the Annual Meeting: Robert R. Punches, Gordon S. LeBlanc, W.W. Allen, Jr., Craig A. Bradford, D.M.D, and Vinod K. Thukral, Ph.D. The proposal to ratify the Company’s appointment of Hannis T. Bourgeois, LLP as the Company’s independent registered public accountant for 2011 required the approval of at least a majority of the votes cast at the Annual Meeting.The proposal received the votes set forth below, and thus the Company’s shareholders ratified the appointment of Hannis T. Bourgeois, LLP as the Company’s independent registered public accountant for 2011. Number of Votes Cast Percentage of Total Outstanding Shares For % Against % Abstain % Not Voted % SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. BRITTON & KOONTZ CAPITAL CORPORATION April 27, 2011/s/ W. Page Ogden W. Page Ogden President and Chief Executive Officer
